DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Per MPEP 609.02(I):
When filing a continuing application that claims benefit under 35 U.S.C. 120 to a parent application …, it will not be necessary for the applicant to submit an information disclosure statement in the continuing application that lists the prior art cited by the examiner in the parent application unless the applicant desires the information to be printed on the patent issuing from the continuing application … The examiner of the continuing application will consider information which has been considered by the Office in the parent application.  (Emphasis in original.)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The term “compact” in claims 1-20 is a relative term which renders the claims indefinite. The term “compact” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Initially, because the term “compact” only appears in the preambles of the claims of parent application S/N 16/906,815, which matured into U.S. Patent No. 11,255,646 (the ‘646 patent”), and was not relied upon by either Applicant or examiner to demonstrate allowability (see., e.g., Examiner Interview Summary of 20 SEP 21, Applicant Arguments/Remarks of 05 OCT 21, and Notice of Allowance of 09 DEC 21), and, thus, was not critical to the claimed invention and/or was sufficiently relatively defined in the patented claims dimensionally, no rejection of that term was made therein.
Here, however, and presuming some reliance thereon to overcome the prior art, though utilized over 100 times in the instant specification, no clear definition of the term “compact” has been found, beyond disclosures of relevant dimensions.  Similarly in the ‘646 patent, “compact” is utilized over 125 times without a clear definition, beyond disclosures of relevant dimensions.
The claims will be further treated on the merits as best understood only.
Claim Rejections - 35 USC §§ 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by, or, in the alternative, under 35 U.S.C. 103 as obvious over, US 2022/0276036 to Sansour.  Sansour is prior art under 35 U.S.C. 102(a)(2) because Sansour claims priority to provisional application US 62/662,506, filed 25 APR 18, which antedates Applicant’s earliest claim of priority to provisional application US 62/866,988, filed 26 JUN 19.
Re: claim 18, Sansour discloses the claimed invention including a compact* (*see below) energetic-breaching apparatus, Title, Abstract, comprising: a housing body 20, e.g., Fig. 4, comprised of a frangible material, “chipboard,” ¶ [0061], and having a top face (either sidewall 30) and a bottom face (the other sidewall 30), wherein the housing body has a wall thickness that is less than 5 mm, “having a thickness of about 0.1 inches” id., (continuing from the first citation); a channel 34 configured to receive energetic material 16; and wherein the channel extends from the top face to the bottom face, as shown.
For the record, 0.1 inches equals 2.54 mm, which meets the “less than 5 mm” limitation.
*With respect to compact, such is in the preamble and/or a relative term requiring definition, at least in the claims.
With respect to the preamble, such has not been given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause.  Kropa v. Robie, 88 USPQ 478 (CCPA 1951).  Here, there is nothing in the body of the claim dependent on the term “compact” for completeness, i.e. such is a self-contained description of the structure.
With respect to a relative term, see above.  Furthermore, the term “compact” plainly means: smaller than most things of the same kind, per, MacMillan, found at OneLook.com.  It is asserted that “most” therein precludes any argument that “compact” must be smaller than all things of the same kind, i.e. “compact” does not mean “the most compact of all.”
Regardless, even were “compact” construed as a limitation, it has been held that limitations relating to the size of an element were not sufficient to patentably distinguish over the prior art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  See MPEP § 2144.04(IV)(A).  Thus, and in the alternative, it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the device “compact,” as that term is plainly defined.
Re: claim 19, Sansour further discloses wherein the channel is positioned on an edge (end of pushing medium 14) between a front face 24 and a side face 32 of the housing body.
Re: claim 20, Sansour further discloses wherein the channel comprises a cross section profile (as shown/inherent) having a curved profile, “a curvilinear or arcuate profile,” ¶ [0061].
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of the ‘646 patent.  It is noted that only instant claims 1, 12, and 18 have been altered from the patented claims, i.e. the dependent claims are identical.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims merely remove limitations from the patented claims, i.e. the instant claims are broader than the patented claims.  The ‘646 patent covers the invention as claimed.  The fact that it covers additional structure/features not claimed is irrelevant.  Thus, the instant claims are unpatentable over the ‘646 patent.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  WO 99/20974 to Micke et al. discloses “a system for fragmenting rock obstacles and obstructions in mines,” Abstract, wherein “the thickness of the outer wall surrounding the body section 78 [e.g., Fig. 5A] ranges from about 1 to about 6 mm and more preferably from about 2 to about 5 mm,” page 12, lines 7-10, being known in the art.  In Fig. 5A, 86 is an explosive charge, page 11, line 27.  In view of this, because ‘fragmenting obstructions in mines’ can be reasonably construed as energetic breaching, Micke et al. is relevant art.
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
9-Nov-22